Citation Nr: 0915456	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) with adjustment disorder 
with mixed emotional features rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2000 to January 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO awarded service 
connection for PTSD, with adjustment disorder with mixed 
emotional features, at a 50 percent disability rating, 
effective from November 2, 2004.  The Board notes that the 
Veteran was initially service connected for adjustment 
disorder with mixed emotional features by a February 2004 
rating decision at a 10 percent disability rating, effective 
January 5, 2004.  The RO subsequently increased the rating 
for adjustment disorder with mixed emotional features to a 30 
percent disability rating, effective May 19, 2004.  As noted 
above, the October 2005 rating decision granted service 
connection for PTSD with adjustment disorder with mixed 
emotional features and increased the rating to 50 percent.  
The Board also notes that the RO granted a temporary total 
disability rating from April 5, 2005 to May 1, 2005.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned in Witchita, Kansas, in March 
2009.  The hearing transcript is of record.

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because 
the Board is basing its determination for TDIU solely on the 
Veteran's service-connected PTSD, the Board concludes that it 
has jurisdiction over the issue of the Veteran's entitlement 
to TDIU.  Accordingly, that issue has been added to the 
present appeal, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the Veteran in this case 
because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  The evidence of record, for the entire appeal period, 
shows that the Veteran suffers from an anxious and depressed 
mood, difficulty sleeping due to nightmares, difficulty in 
adapting to stressful situations, difficulty concentrating, 
some memory loss, irritability and anger issues, 
hypervigilance, near-continuous panic unless isolated from 
other people, and an inability to establish and maintain 
effective relationships, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The competent evidence of record indicates the Veteran's 
PTSD renders him unable to secure or follow substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

For reasons discussed in more detail below, the Board finds 
that the competent evidence demonstrates that the Veteran's 
service- connected disability was severe enough from the 
initial claim to warrant a 70 percent disability rating for 
the entire appeal period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and, as noted above, concludes that the Veteran's 
service-connected PTSD was characteristic of impairment 
warranting no more than a 70 percent disability rating for 
the entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD with an adjustment disorder 
with mixed emotional features, for the entire appeal period.  
The evidence of record includes post-service VA treatment 
records and multiple C&P examinations dating from May 2004 to 
February 2007.  The most recent C&P examination, dated 
November 2006, indicated that the Veteran's PTSD is 
characterized by an anxious and depressed mood; irritability 
and anger issues; difficulty sleeping due to nightmares; 
difficulty in adapting to stressful situations, especially 
when other people are involved; some memory issues including 
forgetting to take medication and sometimes forgetting names 
of people he knows; and frequent panic attacks.  As will be 
discussed in more detail below, such symptoms warrant a 
disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or disorientation as to 
time or place.  The Board notes that treatment records 
indicate that the Veteran does suffer from occasional memory 
loss for names of close relatives:  he sometimes calls his 
current wife by his ex-wife's name.  Additionally, the 
Veteran depends on his wife to help him perform activities of 
daily living in that she reminds him to take his medication 
and interacts with the outside world on his behalf.  However, 
the Board notes that as the Veteran does not meet the 
majority of the criteria for the higher evaluation, an 
evaluation of 100 percent is unwarranted.  

At the November 2006 C&P examination the Veteran reported 
being constantly paranoid, anxious, and depressed; unable to 
concentrate; unable to sleep without nightmares occurring; 
and suffering from some memory problems.  The Veteran was 
oriented to time and space with no thought impairment, good 
hygiene, normal speech patterns, and no delusions or 
hallucinations.  The Veteran does not suffer from suicidal or 
homicidal ideation or obsessive or ritualistic behavior.  
Most notably, the Veteran suffers from frequent panic 
attacks, especially in stressful situations when it is 
necessary to interact with other people.  The Veteran prefers 
to be isolated from society and to avoid others altogether 
because he is easily angered and suffers from frequent panic 
attacks when forced to deal with other people.  The Veteran 
has almost no socialization other than interactions with his 
wife.  Additionally, previous C&P examinations dating 
September 2004 and January 2005 reveal that the Veteran 
suffers from hypervigilance and exaggerated startle response 
and intrusive thoughts.  Various VA treatment records dating 
from May 2004 to February 2007 indicate that in addition to 
all that has been previously mentioned, the Veteran suffers 
from anhedonia; restricted affect; dysphoric mood; limited 
insight; survivor guilt which is occasionally accompanied 
with pseudo hallucinations; and in very stressful situations 
racing thoughts that sometimes cause him to stutter.  

As for evidence of inability to establish and maintain 
effective relationships, a symptom which suggests a 70 
percent rating or higher, the Board notes, as stated above, 
that the Veteran reported being unable to maintain employment 
and unable to interact with other people.  The Veteran has 
attempted to maintain employment at several places since 
leaving the service, but been unsuccessful to hold a job for 
longer than a couple of months due to episodes of panic and 
anxiety.  Not only is the Veteran unable to interact socially 
while working, but loud noises and unexpected events cause 
him to suffer panic attacks.  The Veteran appears to be 
incapable of establishing and maintaining social and working 
relationships and the Veteran is becoming more and more 
disengaged with anyone other than his wife.

Additionally, the Veteran has consistently been assigned GAF 
scores ranging from 35 to 50, by examiners at examinations 
dating from May 2004 to February 2007, which indicates that 
the Veteran has some serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  The Board finds 
that GAF scores assigned are consistent with the medical 
evidence of record that addresses the Veteran's actual 
symptoms and level of functioning.

In sum, the evidence of record demonstrates that the Veteran 
is unable to maintain effective relationships and has panic 
attacks when having to interact with other people.  Although 
the Veteran does not seem to have violent reactions that are 
harmful to others, he does have an explosive temper that will 
cause him to unexpectedly shout and occasionally throw 
things.  The record also demonstrates that while he is able 
to function independently for the most part, that is, he does 
not neglect his personal appearance or hygiene; he does 
require help remembering to take his medication and with 
interacting with the outside world.  The Board does note that 
the Veteran does not suffer from suicidal ideation or 
obsessional rituals and has no hallucinations, delusions or 
cognitive impairment.  He does, however, exhibit a depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, 
hypervigilance, and concentration issues.  Based on the 
foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for a 70 percent rating for 
the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a 70 percent disability rating for 
the entire appeal period.  Therefore, a staged rating is not 
in order and as the Board finds that the 70 percent rating is 
appropriate for the entire appeal period.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, but 
a preponderance of the evidence is against a higher 
evaluation than is assigned herein.  Additionally, the Board 
has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, which, as 
determined above, is evaluated as 70 percent disabling.  The 
assigned 70 percent rating for PTSD meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

The symptomatology associated with the Veteran's PTSD for the 
entire appeal period has been described in some detail above 
in connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran evidences difficulty 
adapting to a work-like setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance, however, is the statement 
by the September 2004 C&P examiner that the Veteran suffers 
daily from symptoms of panic and anxiety and is therefore 
unable to function on the job.  Additionally, the January 
2005 C&P examiner notes that the Veteran suffers from 
significant symptoms, such as hypervigilance and exaggerated 
startle response that make him unemployable.  Also pertinent 
is the November 2006 C&P examination report, which notes the 
Veteran's social and occupational functioning is severely 
impaired.  Finally, the Board notes the Veteran's spouse's 
testimony at the August 2008 Board hearing, stating that the 
Veteran has difficulty leaving the house at all and cannot be 
out for longer than an hour without having a panic attack.  
Such evidence is consistent with the Veteran's low GAF scores 
during this appeal which reflect serious impairment in 
occupational functioning. 

In short, the competent evidence of record indicates that the 
Veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) (2008).  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, for the entire 
appeal period, is granted.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


